Name: 94/629/EC: Commission Decision of 29 July 1994 on the establishment of the Community support framework for Community structural assistance for the Italian regions concerned by Objective 1, which are Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy
 Date Published: 1994-09-26

 Avis juridique important|31994D062994/629/EC: Commission Decision of 29 July 1994 on the establishment of the Community support framework for Community structural assistance for the Italian regions concerned by Objective 1, which are Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily (Only the Italian text is authentic) Official Journal L 250 , 26/09/1994 P. 0021 - 0023COMMISSION DECISION of 29 July 1994 on the establishment of the Community support framework for Community structural assistance for the Italian regions concerned by Objective 1, which are Abruzzo, Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily (Only the Italian text is authentic) (94/629/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as amended by Regulation (EEC) No 2081/93 (2), and in particular Article 8 (5) thereof, After consultation of the Advisory Committee on the Development and Conversion of Regions, the Committee referred to in Article 124 of the Treaty, the Management Committee on Agricultural Structures and Rural Development and the Standing Management Committee on Fisheries Structures, Whereas, in accordance with Article 8 (5) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional development plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks (CSFs) for Community structural operations for the regions concerned by Objective 1; Whereas Article 8 et seq. under Title III of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), as amended by Regulation (EEC) No 2082/93 (4), stipulates the conditions for the preparation and implementation of Community support frameworks; whereas Article 8 (3) sets out the content of Community support frameworks; Whereas the Italian Government submitted to the Commission on 29 October 1993 the regional development plan referred to in Article 8 (4) of Regulation (EEC) No 2052/88 for the Italian Objective 1 regions; whereas this plan contains also the elements referred to in Article 8 (7) and in Article 10; Whereas the plan submitted by the Member State includes a description of the regional development priorities selected and of the corresponding operations together with an indication of the levels of assistance under the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, the Financial Instrument of Fisheries Guidance (FIFG), and through the European Investment Bank (EIB) and the other financial instruments, envisaged for implementation of the plan; Whereas the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas, in accordance with Article 3 of Regulation (EEC) No 4253/88, the Commission is charged with ensuring, within the framework of the partnership, coordination and consistency between assistance from the Funds and assistance provided by the EIB and the other financial instruments, including the European Coal and Steel Community (ECSC), and the other actions for structural purposes; Whereas the EIB has been involved in the drawing up of the Community support framework in accordance with the provisions of Article 8 (1) of Regulation (EEC) No 4253/88; whereas it has declared itself prepared to contribute to the implementation of the framework on the basis of the forecast loan packages shown in this Decision and in conformity with its statutory provisions; Whereas Article 2 second subparagraph of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purpose of the budgetary management of the Structural Funds (5), as amended by Regulation (EC) No 402/94 (6), stipulates that in the Commission decisions approving the CSFs, the Community assistance available for the entire period and the annual breakdown thereof shall be set out in ecus at prices for the year in which each decision is taken and shall be subject to indexation; whereas this annual breakdown must be compatible with the progressive increase in the commitment appropriations shown in Annex II to Regulation (EEC) No 2052/88; whereas indexation is based on a single rate per year, corresponding to the rates applied annually to budget appropriations on the basis of the mechanism for the technical adjustment of the financial perspectives; Whereas Article 8 (2) of Regulation (EEC) No 2052/88 sets out the regions concerned by Objective 1; whereas Annex I of the same Regulation specifies that the Abruzzo Region is eligible under Objective 1 only for the period 1994 to 1996; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision shall be sent as a declaration of intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, the budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of specific Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support framework for Community structural assistance in Italian regions concerned by Objective 1, which are the Abruzzo Region for the period from 1994 to 1996 and the regions of Basilicata, Calabria, Campania, Molise, Puglia, Sardinia and Sicily, for the period 1 January 1994 to 31 December 1999, is hereby approved. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines for the Structural Funds and other existing financial instruments. Article 2 1. The Community support framework includes the following essential information: (a) a statement of the main priorities for joint action, their specific quantified objectives, an appraisal of their expected impact and their consistency with economic, social and regional policies in Italy; the main priorities are: 1. Opening-up of the regions; 2. Industry, crafts and services to firms; 3. Tourism; 4. Development and diversification of agricultural production and rural development; 5. Fisheries; 6. Support infrastructure for economic activities; 7. Human resources development; (b) an outline of the operations to be implemented, particularly their specific objectives and the main types of measures involved; (c) the indicative financing plan; (d) the procedures for monitoring and evaluation; (e) the procedures for verifying additionality and an initial evaluation of the latter; (f) the arrangements for associating the environmental authorities with the implementation of the Community support framework; (g) information on the means available for technical assistance necessary for the preparation, implementation or adaptation of the measures concerned. 2. The indicative financing plan, not giving rise to indexation, specifies the total cost of the priorities adopted for joint action by the Community and the Member State concerned, that is ECU 32 439 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Structural Funds and the FIFG, that is ECU 14 860 million. The resulting national financial contribution, approximately ECU 10 327 million for the public sector and ECU 7 252 million for the private sector, may be met in part by Community loans from the European Investment Bank and other types of loans. In indicative terms, EIB loans could reach ECU 9 000 million. Article 3 1. For the purpose of indexation, the annual breakdown of the global maximal allocation foreseen for the assistance from the Structural Funds and the FIFG is as follows: "ECU million (1994 prices) "" ID="1">1994 > ID="2">2 039 "> ID="1">1995 > ID="2">2 205 "> ID="1">1996 > ID="2">2 365 "> ID="1">1997 > ID="2">2 529 "> ID="1">1998 > ID="2">2 748 "> ID="1">1999 > ID="2">2 974 "> ID="1">Total > ID="2">14 860 ">2. For guidance, the initial forecast breakdown of the total Community assistance available between the Structural Funds and the FIFG is as follows: "" ID="1">ERDF > ID="2">65,01 % "> ID="1">ESF > ID="2">18,43 % "> ID="1">EAGGF, Guidance Section > ID="2">14,99 % "> ID="1">FIFG > ID="2">1,57 % "> ID="1">Total > ID="2">100,0 %"> This breakdown may be altered subsequently in the light of reprogramming decided according to the procedure laid down in Article 25 (5) of Regulation (EEC) No 4253/88. Article 4 This Decision is addressed to the Italian Republic as a declaration of intent in accordance with Article 10 (2) of Regulation (EEC) No 4253/88. Done at Brussels, 29 July 1994. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 193, 31. 7. 1993, p. 5.(3) OJ No L 374, 31. 12. 1988, p. 1.(4) OJ No L 193, 31. 7. 1993, p. 20.(5) OJ No L 170, 3. 7. 1990, p. 36.(6) OJ No L 54, 25. 2. 1994, p. 9.